Citation Nr: 0421214	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  94-36 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus and onychomycosis of the toenails, 
first toes, bilateral, asymptomatic, with history of 
degenerative arthritis of the tarsal bones, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claim for service connection for PTSD, and from a 
July 2003 rating decision, which denied the veteran's claim 
for an increased rating for bilateral pes planus with hallux 
valgus and onychomycosis of the toenails, first toes, 
bilateral, asymptomatic, with history of degenerative 
arthritis of the tarsal bones, currently evaluated as 10 
percent disabling.  The veteran filed timely appeals to these 
adverse determinations.

In April 2001 and again in May 2004, the veteran testified at 
hearings at the Board's Central Office in Washington, DC 
before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This case has been advanced on the docket due to severe 
financial hardship.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran engaged in combat with the enemy, his claimed 
stressors are related to that combat, and they are consistent 
with the circumstances, conditions, or hardships of the 
veteran's service; as such, his inservice stressors are 
conceded.

3.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's reported inservice 
stressors.

4.  The veteran, without good cause, failed to report for a 
VA examination scheduled in conjunction with a claim for an 
increased rating, without which entitlement to an increased 
rating cannot be established.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2003).

2.  An increased rating for bilateral pes planus with hallux 
valgus and onychomycosis of the toenails, first toes, 
bilateral, asymptomatic, with history of degenerative 
arthritis of the tarsal bones, currently evaluated as 10 
percent disabling, must be denied due to the veteran's 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(2003); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for service connection for PTSD was filed 
prior to the November 2000 effective date of the VCAA, and 
remains pending.  In addition, his claim for an increased 
disability rating for his bilateral foot disorder was filed 
in February 2002, after the effective date of the VCAA.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, regarding the issue of 
service connection for PTSD, in light of the Board's instant 
decision regarding this claim, which constitutes a full grant 
of benefits sought by the veteran on appeal of this issue, 
the Board finds that a full and detailed analysis of VA's 
compliance with these new requirements is not needed, as the 
veteran could derive no potential benefit from any additional 
development or notice on this issue.  

Regarding the issue of an increased rating for the veteran's 
bilateral foot disorder, as will be explained below, the law, 
and not the evidence, is dispositive as to that issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOGCPREC 2-2004; 
VAOPGCPREC 5-2004; VAOPGCPREC 8-2003 (holding that when a 
claim of service connection is granted and the veteran 
submits a notice of disagreement in which he raises the new 
issue of entitlement to an increased rating for the 
disability in question, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.

I.  PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

As an initial evidentiary matter, a review of the veteran's 
claims file reveals that at the time of the Board's remand in 
June 2001, the M&ROC was instructed to contact the veteran 
and ask that he complete the necessary authorization forms to 
allow VA to request medical evidence from two private 
physicians.  The M&ROC sent the veteran such a letter in May 
2002, requesting that the veteran complete and return 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
favor of the two physicians.  To date, the veteran has not 
returned these forms.  

In addition, the Board observes that the veteran failed to 
report for VA PTSD examinations scheduled for August 1993, 
April 2003, and, more recently, on two occasions in November 
2004.  Furthermore, the veteran has stated emphatically that 
he would refuse to attend any future examination scheduled, 
and wanted his claim to be evaluated based only on the 
evidence already of record.  In this regard, the Board 
observes that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the veteran has repeatedly refused 
to undergo VA PTSD examinations, the Board finds that it must 
base its decision upon the admittedly incomplete evidence of 
record.  See 38 C.F.R. § 3.655(b) ("When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.").  

The Board observes that, despite the failure of the veteran 
to attend VA examinations and to return authorizations 
allowing VA to obtain evidence from two private physicians, 
the veteran's claims file contains additional private medical 
evidence which must be considered.  In particular, the Board 
observes that in June 1992, the veteran underwent a mental 
disorders examination by Dr. Demos at the State of California 
Health and Welfare Agency Department of Social Services, 
which was considered as part of the veteran's application for 
U.S. Social Security Administration disability benefits.  At 
that time, the examiner noted that the veteran had been a 
member of the Wolfhounds 25th Division in Vietnam, and that 
he "saw much combat" while serving as a mortar infantryman 
and a forward observer.  The examiner noted that when the 
veteran was startled, he often had flashbacks to Vietnam and 
wanted to fight.  He also would fall to the ground whenever 
he heard helicopter sounds.  Following a complete psychiatric 
evaluation, the examiner rendered a diagnosis of PTSD, 
chronic and severe, noting that the veteran was "a classic 
example of Vietnam War PTSD (very sad case)."  Following a 
review of this and other similar medical evidence, the Board 
finds that the veteran has been diagnosed with PTSD, and that 
this diagnosis has been based upon the veteran's report of 
having experienced traumatic stressors while in service.  
Thus, the Board's analysis must turn to the remaining issue 
of whether the veteran's reported inservice stressors 
themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals evidence which 
confirms that the veteran was engaged in combat with the 
enemy.  The veteran's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, indicates that the 
veteran's military occupational specialty (MOS) while 
stationed in Vietnam was as a "Mortar[man]," which is a 
specialty which is indicative of a combat role.  Moreover, 
the veteran's service records, including the service 
personnel records contained in the veteran's 201 File, 
contain entries which show that he served as an assistant 
gunner, ammunition bearer, and aircraft armorer.  Finally, 
recent documentation from the United States Armed Services 
Center for Unit Records and Research (USASCURR) confirms that 
the veteran's unit, the 2nd Battalion of the 27th Infantry 
Division, was engaged in "significant combat activity during 
the reporting period," and came under repeated mortar and 
rocket attacks while the veteran was with this unit.  
Accordingly, in light of the official evidence showing that 
the veteran participated in action against an enemy, the 
Board finds that he did "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) apply.  
Therefore, as the veteran engaged in combat with the enemy, 
his claimed stressors are related to that combat, and they 
are consistent with the circumstances, conditions, or 
hardships of the veteran's service, his reported inservice 
stressors are conceded without need for further proof.  As 
the veteran has a current diagnosis of PTSD which has been 
medically linked to inservice stressors, and those stressors 
have, in turn, been accepted as having occurred, service 
connection for PTSD is warranted.



II.  Increased Rating for Bilateral Foot Disorder

The veteran has also claimed entitlement to an increased 
rating for his service-connected bilateral pes planus with 
hallux valgus and onychomycosis of the toenails, first toes, 
bilateral, asymptomatic, with history of degenerative 
arthritis of the tarsal bones, currently evaluated as 10 
percent disabling.  In reviewing the veteran's claims file, 
the Board observes that an identical claim was previously 
before the Board in November 1986, at which time the Board 
affirmed the RO's denial of a disability rating in excess of 
10 percent for the veteran's bilateral foot disorder.  A 
thorough review of the extensive evidence contained in the 
veteran's multiple claims files reveals that no medical 
evidence showing findings related to the severity of the 
veteran's bilateral foot disorder has been received since the 
time of this prior denial.  The most recent such evidence 
consists of the report of a VA examination and several VA 
outpatient treatment notes dated in 1986, some 18 years ago.  
The Board observes that the veteran was scheduled for a VA 
examination of his feet in December 2002 to assess the 
current level of severity of his bilateral foot disorder, but 
that he failed to report for this examination.  Furthermore, 
the veteran has repeatedly and emphatically stated in written 
correspondence, at the time of his hearings, and in telephone 
conversations with the RO, that he would refuse to attend any 
such examinations scheduled in the future and that he wanted 
his appeal decided based upon the current record, despite 
repeated explanations from RO personnel of the potential 
adverse consequences of a lack of current medical evidence 
upon which to rate his disability.  

The Board observes that, unlike service connection cases, 
according to 38 C.F.R. § 3.655, in a claim for an increased 
rating, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  In this case, there is no showing that the 
veteran's failure to report for his scheduled examination was 
for good cause.  On the contrary, the veteran has stated that 
he has refused, and would continue to refuse, to report for 
any VA examination because he wants his examination to be 
rated based solely on any evidence already of record.  Thus, 
as the law provides for denial of increased rating claims 
when the veteran fails to report for examination, his claim 
for an increased rating for bilateral pes planus with hallux 
valgus and onychomycosis of the toenails, first toes, 
bilateral, asymptomatic, with history of degenerative 
arthritis of the tarsal bones, currently evaluated as 10 
percent disabling, is denied.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is granted.

An increased rating for bilateral pes planus with hallux 
valgus and onychomycosis of the toenails, first toes, 
bilateral, asymptomatic, with history of degenerative 
arthritis of the tarsal bones, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



